Exhibit 10.k
RELEASE AND CONSULTING AGREEMENT
     This Agreement, dated December 31, 2009 is between Barry J. Silverman
(“Consultant”), and Masco Corporation (“Company”).
     WHEREAS, the Consultant has been Vice President, General Counsel and
Secretary for the Company, and
     WHEREAS, the Consultant and the Company desire that, effective December 31,
2009, he terminate his employment with the Company and thereafter provide the
Company, its subsidiaries and affiliates, with consulting services through
December 31, 2014, all on the terms and conditions provided herein, and
     WHEREAS, the Consultant has been given the opportunity to review this
Agreement, and has been advised to consult legal counsel to ascertain whether
the Consultant has any potential rights or remedies which by the Consultant’s
execution of this Agreement are waived and released, and
     WHEREAS, the Consultant and the Company, without any admission of
liability, desire to settle with finality, compromise, dispose of, and release
any claims and demands of the Consultant which have been or could be asserted,
whether arising out of the Consultant’s employment by or termination from the
Company or otherwise;
     NOW THEREFORE, the parties agree as follows:
     1. Termination of Employment and Severance Benefits. Effective December 31,
2009 (“Termination Date”), the Consultant’s employment with the Company shall be
terminated. In consideration for the Release given by the Consultant in
Paragraph 9 hereof relating to the Consultant’s termination from employment with
the Company and the other promises contained herein:
     (a) the Company agrees (i) to enter into the consulting provisions hereof
with the Consultant effective January 1, 2010; (ii) to pay the Consultant
$637,500 (A) in three installments of $50,000 each on or about the first of each
of the months January, February and March, 2010 plus (B) twenty-one additional
installments of $23,214 each on or about the first of each of the months April,
2010 through December, 2011; (iii) to pay the Consultant the sum of $25,000 as
reimbursement for 18 months of COBRA health coverage, in monthly payments of
$1389 each during the initial 18 months following the Termination Date; and
(iv) to provide the Consultant outplacement services through a vendor selected
and paid by the Company; provided, that the cost of such outplacement services
will not exceed $25,000.
     (b) the Company agrees to pay the Consultant an amount equal to any FY 2009
bonus he would have received as a continuing employee, at or about the same time
as such bonuses may be paid to other Company executives in early 2010;

1



--------------------------------------------------------------------------------



 



     (c) the Consultant’s rights and obligations under provisions of the Masco
Corporation 1991 and 2005 Long Term Stock Incentive Plans (“Stock Plans”) and
the Awards made in letters previously issued to the Consultant pursuant to the
Stock Plans (collectively, “Awards”) shall continue following the Termination
Date only in accordance with the provisions of the Stock Plans and Awards and
that certain letter agreement between the Consultant and the Company of even
date herewith (“Letter”). Other than as provided hereinabove and in the Letter,
no further payroll, stock option or restricted stock award, vacation, bonus or
other payment (other than benefits accrued under the Company’s benefit plans
through the Termination Date, and pursuant to that certain Supplemental
Executive Retirement Plan as described in the letter agreement dated October 2,
2000 as amended (the “Plan”)) is or shall become due to the Consultant from the
Company; and
     (d) the Consultant recognizes that the payment amounts specified in
Paragraphs 1(a) and 1(b) are in each case a gross amount before applicable
payroll tax withholding, and are in excess of any earned wages or benefits due
and owing the Consultant by virtue of his employment with and termination from
the Company.
     2. Consulting Services.
     (a) Commencing on January 1, 2010 and thereafter during the Consulting
Period (as hereinafter defined), the Company shall retain the Consultant as a
consultant, and the Consultant shall perform and discharge well and faithfully
for the Company, its subsidiaries and affiliates, to the extent requested by the
Company and subject to reasonable scheduling around Consultant’s availability,
such consulting services, consistent in character with the services currently
provided by the Consultant to the Company, its affiliates and subsidiaries, as
may be assigned to him from time to time by the Company’s President and Chief
Executive Officer or by such other executive of the Company as is designated by
the Company. The consulting services shall also include such assistance as may
be requested from time to time by the Company or its counsel in connection with
the prosecution of any litigation. When rendering assistance on any pending
litigation, the Consultant shall be working at the direction and under the
supervision of counsel and, as such, all activities shall be deemed absolutely
confidential and subject to the attorney work product privilege. The Consultant
shall not disclose to any third parties, directly or indirectly, the fact that
the Consultant has rendered such assistance or any information generated or
compiled as a result of such services unless authorized to do so by the Company
or its counsel or is ordered by a court of competent jurisdiction. The
consulting services provided hereunder shall not exceed in any year twenty
percent (20%) of the time the Consultant spent during 2009 while an employee of
the Company.
     (b) It is agreed that during the Consulting Period the Consultant shall be
an independent contractor, shall not be the employee, servant, agent, partner or
joint venturer of the Company or any of its subsidiaries or affiliates,
officers, directors or employees, and shall have no authority to assume or
create any obligation or liability, express or implied, on behalf of the Company
or its subsidiaries or affiliates, or in its or their name or to bind them in
any manner whatsoever. The Consultant is free to provide services to clients
other than the Company or to engage in employment for other than the Company
during the Consulting Period so long as such assignments or employment are
pre-approved by the Company’s President and Chief Executive

2



--------------------------------------------------------------------------------



 



Officer to assure that the assignments do not conflict with the Company’s best
interests or violate any provisions of this Agreement. Consultant’s request for
pre-approval hereunder shall be responded to promptly so as not to unreasonably
interfere with Consultant’s pursuit of any such assignment or employment.
     3. Term of Consulting Relationship. The consulting relationship under
Paragraph 2 of this Agreement shall commence on January 1, 2010 and end on
December 31, 2014 (the “Consulting Period”), unless sooner terminated
(a) immediately upon the death or disability of the Consultant, (b) immediately
if the Consultant becomes engaged in any Business Activity (as defined in the
Letter) and the breach is not cured by the Consultant within 5 business days
following receipt of written notice to the Consultant, (c) by written notice
from the Company that, in the Company’s sole determination (which will not be
made arbitrarily or capriciously), the Consultant has breached any of his
obligations hereunder or under the provisions of the Letter or the Plan or has
engaged or is engaging in conduct which is detrimental to the Company, its
subsidiaries or affiliates, and the breach is not cured by the Consultant within
5 business days following receipt of written notice to the Consultant, or (d) by
written notice of termination given by the Consultant. If the Consulting Period
is terminated for any of the reasons set forth in the preceding sentence, the
rights of the Consultant under Paragraphs 1(a) and 1(b) and to the fees set
forth in Paragraph 4(a) hereof shall cease on the date of such termination;
provided, however, that (y) in case of termination of the Consulting Period by
operation of the preceding sentence, if termination of the Consulting Period
occurs by reason of clause 3(a) then payments under Paragraphs 1(a) and 1(b)
shall continue as specified therein to the Consultant’s surviving spouse, and
(z) option and restricted stock awards shall be governed by applicable
provisions of the Stock Plans and Awards and as otherwise set forth in the
Letter. Notwithstanding the foregoing, if the Consultant terminates the
Consulting Period under clause (d) above and the Company in its sole discretion
determines that such termination of the Consulting Period and the future
activities of the Consultant will not conflict with the interests of the
Company, the Company will entertain good faith negotiations as to what it
considers will be an appropriate adjustment, if any, as opposed to a complete
termination, of the benefits and obligations of the Consultant hereunder and
under the Letter, which otherwise would have ceased as a result of such
termination of the Consulting Period. Any termination or expiration of the
Consulting Period or breach of this Agreement by the Consultant shall not affect
the provisions of Paragraphs 5-11 or 14-19, which provisions shall survive any
such termination, breach or expiration in accordance with their terms.
     4. Consulting Period Compensation.
     (a) Subject to Paragraph 3, the Company shall pay the Consultant (i) a
monthly fee of $2,084 and (ii) if consulting exceeds a calendar aggregate of 100
hours, an additional fee of $250 per hour for the consulting services described
in Paragraph 2(a) and rendered within the Consulting Period. In addition to such
fees, the Company agrees to reimburse the Consultant for his travel and
reasonable living expenses away from his residence approved by the Company in
advance and directly incurred by the Consultant in performing such services. The
Consultant agrees to keep accurate time records and expense records in the form
requested by the Company and provide the Company with invoices therefor.

3



--------------------------------------------------------------------------------



 



     (b) The Consultant shall neither receive any other fees or compensation
from the Company, its subsidiaries or affiliates; nor participate in, accrue or
receive benefits under any of the Company’s, its subsidiaries’ or affiliates’
employee fringe benefit programs; nor receive any other fringe benefits from the
Company, its subsidiaries or affiliates on account of consulting services
hereunder (including without limitation health, disability, life insurance,
retirement, pension and profit sharing benefits), except as expressly set forth
herein.
     5. Disclosure of Information. The Consultant acknowledges that the
Company’s trade secrets, private or secret processes as they exist from time to
time, and confidential information concerning financial controls, systems and
techniques, results of audit inquiries, real property plans and facility
operations, products, developments, manufacturing techniques, new product plans,
equipment, inventions, discoveries, patent applications, ideas, designs,
engineering drawings, sketches, renderings, other drawings, manufacturing and
test data, computer programs, progress reports, materials, costs,
specifications, processes, methods, research, procurement and sales activities
and procedures, promotion and pricing techniques and credit and financial data
concerning customers of the Company, its subsidiaries and affiliates as well as
information relating to the management, operation, strategy or planning of the
Company, its subsidiaries and affiliates (the “Proprietary Information”) are
valuable, special and unique assets of the Company, its subsidiaries and
affiliates, access to and knowledge of which have been essential to the
performance of the Consultant’s prior duties with the Company, its subsidiaries
and affiliates and are essential to the performance of the Consultant’s duties
hereunder. In light of the highly competitive nature of the industries in which
the Company, its subsidiaries and affiliates conduct their businesses, the
Consultant agrees that all Proprietary Information in the past or in the future
obtained by him as a result of his relationships with the Company, its
subsidiaries and affiliates shall be considered and treated by the Consultant as
confidential. In recognition hereof, the Consultant agrees that he will not,
during or after the Consulting Period, disclose any of such Proprietary
Information to any person or entity for any reason or purpose whatsoever and he
will not make use of any Proprietary Information for his own purposes or for the
benefit of any other person or entity (except the Company, its subsidiaries and
affiliates) under any circumstances, unless approved in advance in writing by
the President and Chief Executive Officer of the Company. The Consultant agrees
to hold all the foregoing in confidence and, if subpoenaed or approached
informally by any person, company, attorney or agent for any party or witness at
any time in any matter currently litigated or otherwise, which involves the
Company, its subsidiaries and affiliates, their businesses, products or
employees, the Consultant agrees promptly to notify the Company of such formal
or informal contact so as to permit the Company to monitor and direct the
providing of any information or the giving of any testimony by the Consultant.
     6. Non-Competition. It is expressly understood and agreed that although the
Consultant and the Company consider the restrictions contained in the
Non-Competes (as defined in the Letter) reasonable for the purpose of preserving
for the Company its good will, trade secrets, proprietary rights and ongoing
business value, if a final judicial determination is made by a court having
jurisdiction that the time and territory or any other restriction contained in
the Non-Competes is an unenforceable restriction on the activities of the
Consultant, the provisions of the Non-Competes shall not be rendered void but
shall be deemed amended to apply as to such maximum time and territory and to
such other extent as such court may

4



--------------------------------------------------------------------------------



 



judicially determine or indicate to be reasonable. Alternatively, if the court
referred to above finds that any restriction contained in the Non-Competes is an
unenforceable restriction on the activities of the Consultant, and such
restrictions cannot be amended so as to make them enforceable, such finding
shall not affect the enforceability of any of the other restrictions and
covenants contained in the Non-Competes, the Letter, the Plan or this Agreement.
The Company acknowledges that the Consultant’s association with a professional
legal practice would not be prohibited by the Non-Competes, subject to the
Consultant’s compliance with his ethical obligations pursuant to the rules of
the Michigan Supreme Court and his compliance with his obligations to the
Company hereunder and under the Letter with respect to the confidential and
proprietary information of the Company, its subsidiaries and affiliates.
     7. Return of Property. The Consultant agrees to return immediately all
Company property (and property of its subsidiaries and affiliates) of whatsoever
kind and character, including, without limitation, keys, documents, computer
software and hardware, discs and media, customer and supplier lists and
information, and policy and procedures manuals, other than such property
determined by the Company’s President and Chief Executive Officer to be required
by the Consultant during the Consulting Period to perform consulting services
hereunder, which property shall be returned at the end of the Consulting Period.
     8. No Disparagement. Each of the parties agrees not to criticize, disparage
or otherwise demean in any way the other or the Company’s subsidiaries or
affiliates or their respective products, officers, directors or employees.
     9. RELEASE.
     In consideration of the payments to be made and the agreements and benefits
provided by the Company hereunder and in the Letter, THE CONSULTANT, ON THE
CONSULTANT’S OWN BEHALF AND ON BEHALF OF THE CONSULTANT’S HEIRS, EXECUTORS,
AGENTS, SUCCESSORS AND ASSIGNS, RELEASES AND FOREVER DISCHARGES THE COMPANY, its
subsidiaries and affiliates and their respective officers, agents, current and
former employees, successors, predecessors and assigns and any other person,
firm, corporation or legal entity in any way related to the Company or its
subsidiaries and affiliates (the “Released Parties”), of and from all claims,
demands, actions, causes of action, statutory rights, duties, debts, sums of
money, suits, reckonings, contracts, agreements, controversies, promises,
damages, obligations, responsibilities, liabilities and accounts of whatsoever
kind, nature or description, direct or indirect, in law or in equity, in
contract or in tort or otherwise, which the Consultant ever had or which the
Consultant now has or hereafter can, shall or may have, against any of the
Released Parties, for or by reason of any matter, cause, or thing whatsoever up
to the present time, whether known or unknown, suspected or unsuspected at the
present time, or which may be based upon pre-existing acts, claims or events
occurring at any time up to the date hereof which may result in future damages,
including without limitation all direct or indirect claims either for direct or
consequential damages of any kind whatsoever and rights or claims arising under
Title VII, any state civil-rights legislation, claims of handicap
discrimination, claims relating to the termination of employment as referred to
herein, AND CLAIMS OF AGE DISCRIMINATION UNDER THE AGE DISCRIMINATION IN

5



--------------------------------------------------------------------------------



 



EMPLOYMENT ACT OF 1967, AS AMENDED (ADEA), against any of the Released Parties,
other than (a) claims arising under the express provisions of this Release and
Consulting Agreement, (b) the right to receive benefits accrued through the end
of the employment period under the Company’s benefit plans and under the Plan,
(c) claims arising under any applicable worker’s compensation statute and
(d) the right to be held harmless and indemnified from and against any loss,
attorney fees or legal expenses to the extent currently provided under the
Company’s Restated Certificate of Incorporation, bylaws or any applicable
insurance policy. It is the intention of the parties that this general release
by the Consultant will be construed as broadly as possible. Acknowledging that
any disputes hereunder are subject to the Company’s Dispute Resolution Policy
(CDRP), the Consultant agrees not to sue or to file any lawsuits against any
Released Party with respect to claims hereunder or covered by this Release.
     10. Non-Disclosure. Other than to the extent required to perform consulting
services hereunder or as ordered by a court of competent jurisdiction, the
Consultant shall not disclose the fact of this Agreement or any of its terms to
any third parties other than the Consultant’s tax and financial advisors, banks,
creditors, attorneys, and spouse, or to future or prospective employers to the
extent required to demonstrate Consultant’s compliance with the Non-Competes or
with the Company’s requirements for consulting services hereunder, each of whom,
in turn shall be bound by this paragraph not to further disclose this Agreement.
The Consultant agrees that any violation of this confidentiality provision will
result in substantial and irreparable injury to the Company. In addition to the
right to terminate any further payment or benefits as permitted under Paragraph
11, the Consultant will also be liable to the Company for such economic damages
and equitable relief as a Court may deem appropriate.
     11. Breach and Remedies. In addition to the remedies set forth in the
Letter and in the Plan, if the Consultant, in the Company’s good faith judgment,
breaches any obligation under this Agreement or the Letter, the Awards or the
Stock Plans or the Plan, and the breach is not cured by the Consultant within 5
business days following receipt of written notice to the Consultant, the Company
may immediately terminate any remaining payments and the provision of any other
benefits which might otherwise be required by this Agreement or the Letter, the
Plan or otherwise due the Consultant. Any such termination by the Company shall
not impair the validity or enforceability of the obligations of the Consultant
or the rights of the Company hereunder or under the Letter, the Awards or the
Stock Plans or the Plan. The Consultant acknowledges and agrees that the
Company’s remedy at law for a breach or threatened breach of any of the
provisions of the Non-Competes would be inadequate and, in recognition of this
fact, in the event of a breach or threatened breach by the Consultant of any of
the provisions of the Non-Competes, the Consultant agrees that, in addition to
its remedy at law, then at the Company’s option, the Company shall be entitled
without posting any bond to obtain, and the Consultant agrees not to oppose
(except to the extent that the Consultant maintains that he did not, in fact,
engage in any activity in breach of this Agreement or the Non-Competes or the
Plan) a request for, equitable relief in the form of specific performance,
temporary restraining order, temporary or permanent injunction or any other
equitable remedy which may then be available.
     12. Execution and Revocation. (a) The Consultant may have up to 21 days to
consider this Agreement which was first communicated to the Consultant on
December 9, 2009.

6



--------------------------------------------------------------------------------



 



The Consultant is not required to, but may, accept this Agreement by signing and
dating it on or before December 30, 2009, which is twenty-one (21) days from the
date it was communicated to the Consultant. If the Consultant does not accept
the terms of this Agreement by December 30, 2009, then after such date the
Company may withdraw it with no further notice.
          (b) The Consultant understands that this Agreement may be revoked by
the Consultant for a period of seven (7) calendar days following his execution
of this Agreement. The Agreement is not effective until this revocation period
has expired. The Consultant understands that any revocation to be effective must
be in writing and either postmarked within seven (7) days of the execution of
this Agreement and addressed to Charles F. Greenwood, Vice President — Human
Resources, Masco Corporation, 21001 Van Born Road, Taylor, Michigan 48180 or
hand delivered within seven (7) days to Mr. Greenwood at the address listed
above. If revocation is by mail, certified mail, return receipt requested is
required as provided in Paragraph 14.
     13. No Payment. No payments or benefits under Paragraph 1(a) shall be made
to the Consultant until the seven (7) day revocation period has expired. If the
Consultant does not revoke this Agreement within the seven (7) day revocation
period, then this Agreement shall become binding on the Company and the
Consultant as otherwise provided herein, and the payments and benefits provided
in Paragraph 1(a) will commence.
     14. Notices. Any notice required or permitted to be given under this
Agreement shall be deemed properly given if in writing and delivered by hand and
receipt is acknowledged by the party to whom said notice shall be directed, or
if mailed by certified or registered mail, postage prepaid with return receipt
requested, or sent by express courier service, charges prepaid by shipper, to
the addresses of each party stated above (or to such other address as a party is
directed pursuant to written notice from the other party) and in the case of
notices to the Company (other than as provided in Paragraph 12(b)), to the
attention of its President and Chief Executive Officer, with a copy to the
Company’s Vice President, General Counsel and Secretary at 21001 Van Born Road,
Taylor, Michigan 48180.
     15. Assignment. This Agreement shall not be assignable by any party except
by the Company to any subsidiary or affiliate of the Company or to any successor
in interest to the Company or any of its subsidiaries or affiliates; provided,
that no assignment by the Company shall act to discharge any of the Company’s
obligations hereunder.
     16. Mediation/Arbitration. The parties hereto agree that pursuant to the
CDRP, mediation, and, if unsuccessful, arbitration, will apply to the employment
and consulting relationship hereunder and will be the sole and exclusive
remedies for any claims which may arise between the parties (other than
allegations by the Company of breach of Paragraphs 5, 6, 7, 8 or 10, or of the
Non-Competes contained in the Letter) in any way relating to this Agreement or
for the breach thereof to the extent such claims are covered by the CDRP, and
the Consultant agrees not to pursue any such claims through a court or a jury.
The Consultant hereby acknowledges that he has had an opportunity to review the
CDRP, and agrees that all proceedings held in accordance with the CDRP will be
conducted in the Detroit metropolitan area.

7



--------------------------------------------------------------------------------



 



     17. Entire Agreement. This instrument, the Proprietary Confidential
Information and Invention Assignment Agreement dated June 7, 1990, between the
Consultant and the Company and the Letter and the Stock Plans and Awards (as
amended by the Letter), and the Plan contain the entire agreement of the parties
relating to the subjects hereof, supersede and replace in their entirety any
existing employment agreement or consulting agreement of the Consultant with the
Company, any present or former subsidiary of the Company or any of its or their
affiliates or predecessors, and may not be waived, changed, modified, extended
or discharged orally but only by agreement in writing signed by the party
against whom enforcement of any such waiver, change, modification, extension or
discharge is sought. The waiver by the Company of a breach of any provision of
this Agreement by the Consultant shall not operate or be construed as a waiver
of a breach of any other provision or of any subsequent breach by the
Consultant.
     18. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Michigan.
     19. Headings. The headings of the Paragraphs are for convenience only and
shall not control or affect the meaning or construction or limit the scope or
intent of any of the provisions of this Agreement.
     The parties further represent that they fully understand the terms of this
Agreement and that the terms of this Agreement are contractual and not a mere
recital.

          Masco Corporation   Consultant
 
       
 
       
By
  /s/ Timothy Wadhams   /s/ Barry J. Silverman
 
       
 
      Barry J. Silverman
 
       
Its
  President and CEO   December 24, 2009
 
       
 
      Date of Consultant’s Signature
 
       
 
      /s/ Sandra D. Silverman
 
       
 
      Witness

        .

8



--------------------------------------------------------------------------------



 



Mr. Barry J. Silverman
Dear Mr. Silverman:
     Under a Release and Consulting Agreement of even date herewith (the
“Agreement”), you and Masco Corporation (“Company” or “Masco”) have agreed to a
termination of your employment with Masco on December 31, 2009 and the
commencement of a consulting relationship on January 1, 2010. In connection with
that change in your employment relationship, this letter sets forth a
modification to letters from Masco for awards of restricted stock (“Grants”) and
awards for options (“Options”) made prior to the date hereof (other than as
provided in clause 3(iii) hereof) for Masco’s common stock pursuant to Masco’s
1991 and 2005 Long Term Stock Incentive Plans (“Stock Plans”).
     1) The letters granting Options made on and after February 16, 2000 in each
case included an Appendix with the following language (for Options made after
December, 2008 the following language is included in the computerized text
captioned “Terms and Conditions”) (the “Clawback”):
     If your employment with the Company [i.e., Masco] or any of its
subsidiaries is terminated for any reason, other than death, permanent and total
disability, retirement on or after normal retirement date or the sale or other
disposition of the business or subsidiary employing you, and other than
termination of employment in connection with a Change in Control, and if any
installments of the Option or any restoration options granted upon any exercise
of the Option became exercisable within the two year period prior to the date of
such termination (such installments and restoration options being referred to as
the “Subject Options”), by accepting the Option you agree that the following
provisions will apply:
     Upon the demand of the Company you will pay to the Company in cash within
30 days after the date of such termination the amount of income realized for
income tax purposes from the exercise of any Subject Options, net of all
federal, state and other taxes payable on the amount of such income, plus all
costs and expenses of the Company in any effort to enforce its rights hereunder;
and
     Any right you would otherwise have, pursuant to the terms of the Stock Plan
and this Agreement, to exercise any Subject Options on or after the date of such
termination, shall be extinguished as of the date of such termination.

9



--------------------------------------------------------------------------------



 



     2) Such letters granting Options and those letters making Grants on and
after July 5, 2000 also included the following language in which you agreed not
to become associated in any Prohibited Capacity in certain Business Activities
(the “Non-Compete”) and (in the second of the two paragraphs) requiring you to
repay certain amounts to the Company if you breach or challenge such obligations
(the “Recapture”). (For brevity, paragraphs from the Option Appendices
(contained in “Terms and Conditions” in post-2008 Options) follow; paragraphs
from the Grant Appendices (contained in “Terms and Conditions” in post-2008
Grants) are substantially identical except with appropriately changed reference
to Grants rather than Options, and are hereby incorporated by reference as if
set forth herein):
     In addition you agree, in consideration for the grant of the Option and
regardless of whether the Option becomes exercisable or is exercised, while you
are employed or retained as a consultant by the Company or any of its
subsidiaries and for a period of one year following any termination of your
employment and, if applicable, any consulting relationship with the Company or
any of its subsidiaries other than a termination in connection with a Change in
Control, not to engage in, and not to become associated in a “Prohibited
Capacity” (as hereinafter defined) with any other entity engaged in, any
“Business Activities” (as hereinafter defined) and not to encourage or assist
others in encouraging any employee of the Company or any of its subsidiaries to
terminate employment or to become engaged in any such Prohibited Capacity with
an entity engaged in any Business Activities. “Business Activities” shall mean
the design, development, manufacture, sale, marketing or servicing of any
product or providing of services competitive with the products or services of
(x) the Company or any subsidiary if you are employed by or consulting with the
Company at any time the Option is outstanding, or (y) the subsidiary employing
or retaining you at any time while the Option is outstanding, to the extent such
competitive products or services are distributed or provided either (1) in the
same geographic area as are such products or services of the Company or any of
its subsidiaries, or (2) to any of the same customers as such products or
services of the Company or any of its subsidiaries are distributed or provided.
“Prohibited Capacity” shall mean being associated with an entity as an employee,
consultant, investor or another capacity where (1) confidential business
information of the Company or any of its subsidiaries could be used in
fulfilling any of your duties or responsibilities with such other entity,
(2) any of your duties or responsibilities are similar to or include any of
those you had while employed or retained as a consultant by the Company or any
of its subsidiaries, or (3) an investment by you in such other entity represents
more than 1% of such other entity’s capital stock, partnership or other
ownership interests.
     Should you either breach or challenge in judicial or arbitration
proceedings the validity of any of the restrictions contained in the preceding
paragraph, by accepting the Option you agree, independent of any equitable or
legal remedies that the Company may have and without limiting the Company’s
right to any other equitable or legal remedies, to pay to the Company in cash
immediately upon the demand of the Company (1) the amount of income realized for
income tax purposes from the exercise of any portion of the Option, and any

10



--------------------------------------------------------------------------------



 



restoration options granted upon any exercise of the Option, net of all federal,
state and other taxes payable on the amount of such income (and reduced by any
amount already paid to the Company under the [paragraph containing the Clawback
for Options]) but only to the extent such exercises occurred on or after your
termination of employment or, if applicable, any consulting relationship with
the Company or its subsidiary or within the two year period prior to the date of
such termination, plus (2) all costs and expenses of the Company in any effort
to enforce its rights under this or the preceding paragraph. The Company shall
have the right to set off or withhold any amount owed to you by the Company or
any of its subsidiaries or affiliates for any amount owed to the Company by you
hereunder.
     3) In consideration of the mutual covenants and certain payments and other
benefits to be received by you under this letter agreement (“Letter”) and under
the Agreement, Masco agrees (i) to waive the Clawbacks, (ii) to the continued
lapsing of restrictions on all of the shares under the Grants following your
termination of employment during and after the Consulting Period (as defined in
the Agreement), (iii) to authorize the granting to you as a Consultant in
approximately February, 2010 a final grant of restricted stock in an amount
determined as if you were still then an employee participating under the
executive plan for stock awards based on fiscal year 2009 Company results, which
grant is to be subject to continued vesting as provided in the immediately
preceding clause 3(ii). You hereby specifically (and without limitation)
acknowledge and agree to the continuation of the Non-Competes for so long as
restrictions with respect to shares under the Grants and the grant which may be
made under clause 3(iii) shall continue to lapse, and you further so acknowledge
and agree to the forfeiture and termination of further vesting after
December 31, 2009 of any Option shares not then vested, and to the forfeiture
and termination, as of the date which is 90 days after December 31, 2009, of all
rights with respect to the exercise of any shares which had vested under Options
on or before December 31, 2009, in each case as provided in the Stock Plans.
     4) Accordingly, provided the Agreement becomes effective pursuant to its
terms and is not revoked as provided in its paragraph 12(b), (i) Masco will not
require the payment of any amount it is entitled to receive from you under
clause (1) of the Clawbacks; (ii) the Grants (including the grant which may be
made pursuant to clause 3(iii) hereof) are amended to permit the continued
lapsing following your termination date of the restrictions which, if your
employment had not terminated, would have continued to lapse after December 31,
2009; (iii) if you die or become totally and permanently disabled prior to
lapsing of all restrictions as described in clause 4(ii) hereof, all remaining
restrictions shall thereupon lapse with respect to all remaining shares; and
(iv) notwithstanding the foregoing, if you either breach or challenge in
judicial or arbitration proceedings the validity of any of the provisions
contained in the Options or Grants (as amended by this Letter) (including the
grant which may be made pursuant to clause 3(iii) hereof) or other provisions of
this Letter or the Agreement, and you fail to cure the breach within 5 business
days following receipt of written notice, further lapsing of restrictions as
described in clause 4(ii) hereof and further exercisability of any Options shall
cease and thereupon you shall forfeit to the Company all shares not then
exercised or with respect to which restrictions had not then lapsed, and you
agree, independent of any equitable or legal remedies that Masco may have and
without limiting Masco’s right to any other equitable or legal

11



--------------------------------------------------------------------------------



 



remedies, to pay to Masco in cash immediately upon the demand of Masco (1) all
amounts paid to you pursuant to paragraphs 1(a) and 1(b) of the Agreement, net
of all federal, state and other taxes payable on the amount of such income (and
to the extent payments pursuant to Agreement paragraphs 1(a) and 1(c) have not
been made, they shall thereupon be cancelled); plus (2) the amount of income
realized for income tax purposes from (A) the exercise of any portion of any
option granted under the Stock Plans, net of all federal, state and other taxes
payable on the amount of such income, but only to the extent such exercise
occurred on or after your termination of employment or within the two year
period prior to the date of such termination and (B) any grant of shares of
Restricted Stock under the Stock Plans, net of all federal, state and other
taxes payable on the amount of such income, but only to the extent such income
is realized from restrictions lapsing on shares (if any) on or after your
termination of employment or within the two year period prior to the date of
such termination; plus in all cases all costs and expenses of Masco incurred in
any effort to enforce its rights under this paragraph or under the Non-Competes.
Masco shall have the right to set off or withhold any amount owed to you by
Masco for any amount owed by you hereunder.
     5) In light of your position with the Company possessing non-public
information with respect to our 2009 results of operations, you agree that you
will not sell any common stock of Masco Corporation until the second day
following the Company’s release of its 2009 results of operations, expected to
occur in the first quarter of 2010.
     If you are in agreement with the foregoing, please evidence your agreement
by signing and returning the enclosed duplicate copy of this Letter to the
undersigned, whereupon (but no sooner than the time the Agreement shall become
finally effective pursuant to its Paragraphs 12 and 13) the provisions of this
Letter shall become effective.

            Very truly yours,

      /s/ Timothy Wadhams       Timothy Wadhams      President and Chief
Executive Officer     

Agreed:

     
/s/ Barry J. Silverman
  December 24, 2009
 
   
Barry J. Silverman
  Date

12